MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                             Sep 28 2016, 8:36 am
regarded as precedent or cited before any                             CLERK
court except for the purpose of establishing                      Indiana Supreme Court
                                                                     Court of Appeals
the defense of res judicata, collateral                                and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher L. Clerc                                     Gregory F. Zoeller
Columbus, Indiana                                        Attorney General of Indiana


                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony E. Jeffares,                                     September 28, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         03A01-1605-CR-1176
        v.                                               Appeal from the Bartholomew
                                                         Circuit Court
State of Indiana,                                        The Honorable Stephen R.
Appellee-Plaintiff.                                      Heimann, Judge.
                                                         Trial Court Cause No.
                                                         03C01-1110-FB-5718



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 03A01-1605-CR-1176 | September 28, 2016   Page 1 of 6
                                          Case Summary
[1]   Anthony E. Jeffares contends that the trial court abused its discretion in

      sentencing him to the balance of his eighteen-year sentence for violating his

      probation (for a second time) in this case. Finding no abuse of discretion, we

      affirm.



                            Facts and Procedural History
[2]   In April 2012, Jeffares pled guilty to Class B felony burglary. The trial court

      sentenced him to eighteen years, with three years suspended. In March 2014,

      the trial court modified Jeffares’ sentence. It placed him in the Community

      Transition Program for approximately three months. Upon completion of the

      program, the court suspended the balance of his sentence and placed him on

      probation for five years.

[3]   Jeffares completed the program and started probation in June 2014. Six months

      later, in November 2014, the State filed a petition to revoke Jeffares’ probation

      for using heroin and failing to pay fees. Jeffares was referred to an intensive

      outpatient program (IOP), but he never completed the treatment. Jeffares

      admitted violating his probation, and the trial court sentenced him to nine

      months in jail and extended his probation.

[4]   In March 2016, the State filed a second petition to revoke Jeffares’ probation for

      testing positive for methamphetamine and marijuana, committing the new

      crimes of possession of methamphetamine, marijuana, and paraphernalia, and

      Court of Appeals of Indiana | Memorandum Decision 03A01-1605-CR-1176 | September 28, 2016   Page 2 of 6
failing to pay fees. Jeffares admitted violating his probation and asked to be

placed back in community corrections. Jeffares’ probation officer testified that

the probation department had tried “everything that we have” with Jeffares,

including “our most intensive programming with work release,” yet Jeffares

“continues to use drugs.” Tr. p. 10. The probation officer concluded, “we just

don’t have anything more that we can offer him, sadly.” Id. The trial court

revoked Jeffares’ probation and ordered him to serve the balance of his

eighteen-year sentence (with credit of 1137 actual days), to be served in prison.

The court reasoned:

        Prior to incarceration, your choice of drugs was
        methamphetamine or opiates. You described your typical day as
        follows: get high or find a way to, did the current Burglary to
        support your drug habit. You reported, I’m not a career
        criminal. I just have a bad drug problem. Hope I can work on
        this. . . .


        So you’re 53 and I look back through your criminal history,
        dating back to 1979, as a juvenile. All sorts of charges. . . . Then
        as an adult and you had treatment opportunities; rehab in ’82, ’85
        Koala and Aftercare ’86 IOP and Aftercare. . . . Auto Theft back
        in 2004; evaluation and follow recommendation of the
        evaluation. But even after that treatment opportunity, admits to
        violating probation by ingesting and testing positive for
        marijuana in ’06; cocaine and marijuana in ’07. Sent you to
        DOC.


                                             *****


        The State has already gone over what happened in this case.
        You got in the [DOC], you got some treatment and now you’re

Court of Appeals of Indiana | Memorandum Decision 03A01-1605-CR-1176 | September 28, 2016   Page 3 of 6
              coming here and saying, oh, it wasn’t the right treatment; didn’t
              get what I needed.


              Your sentence was modified out and you were off of the
              Community Transition Program on the 11th day of June, 2014.
              In November of 2014 was the Petition to Revoke. Instead of
              sending you back to prison, . . . you were put in jail, you were
              given credit for it and you got out then on March 24, 2015 and
              now here we are again.


              You said what you need is . . . more help and that’s right, you
              do. There’s no question about it. You do need more help. But
              where you need help from is from yourself. That’s the one
              person that needs to help you because there’s been all sorts of
              other people who have tried and tried and tried. But until you
              determine that you’re going to help yourself, no matter how
              much other people try to help you, it’s not going to make a
              difference.


      Id. at 30-32.


[5]   Jeffares now appeals.



                                 Discussion and Decision
[6]   Probation revocation is a two-step process. First, the trial court must determine

      that a violation of a condition of probation actually occurred. Woods v. State,

      892 N.E.2d 637, 640 (Ind. 2008). Second, if a violation is proven, then the trial

      court must decide whether the violation warrants revocation of probation. Id.

      If the trial court finds that the probationer violated a condition of probation, the

      court has several options:

      Court of Appeals of Indiana | Memorandum Decision 03A01-1605-CR-1176 | September 28, 2016   Page 4 of 6
              (1) Continue the person on probation, with or without modifying
              or enlarging the conditions.


              (2) Extend the person’s probationary period for not more than
              one (1) year beyond the original probationary period.


              (3) Order execution of all or part of the sentence that was
              suspended at the time of initial sentencing.


      Ind. Code § 35-38-2-3(h). A trial court’s sentencing decision for violating

      probation is reviewed for an abuse of discretion. Prewitt v. State, 878 N.E.2d

      184, 188 (Ind. 2007).


[7]   Jeffares contends that the trial court abused its discretion in ordering him to

      serve the balance of his eighteen-year sentence because he admitted violating

      his probation (like a defendant who pleads guilty) and because he “made

      contact with” an addictions program. Appellant’s Br. p. 8. The record shows

      that Jeffares violated his probation (a second time) for, at the very least, testing

      positive for drugs, which would have been relatively easy to prove without

      Jeffares’ admission. In sentencing Jeffares to the balance of his eighteen-year

      sentence, the trial court noted that he had been given multiple chances in this

      case. First, Jeffares had his eighteen-year sentence modified after serving just

      two years. Then, after violating his probation the first time for using drugs, he

      was sentenced to jail instead of prison. In addition, the record shows that not

      only has Jeffares been given treatment opportunities throughout his adult life,

      he was given them in this case, too. Yet he failed to take advantage of them.

      Given Jeffares’ failures to address his drug problems and his pattern of

      Court of Appeals of Indiana | Memorandum Decision 03A01-1605-CR-1176 | September 28, 2016   Page 5 of 6
      squandering the opportunities that he has been given, it was within the trial

      court’s discretion to sentence him to the balance of his eighteen-year sentence

      for violating his probation a second time.


[8]   Affirmed.

      Baker, J., and Najam, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 03A01-1605-CR-1176 | September 28, 2016   Page 6 of 6